Campbell, J.,
delivered the opinion of the court.
The appellant acquired the title to the house by his purchase and the right to remove it from the land, “with reasonable dispatch,” but failed to exercise his right of removal for some two years, when the lot was purchased by the Third Baptist Church and the building also, and afterwards the appellant was about to remove it in pursuance of the right acquired as stated. Although he exhibited a, cross-bill, he failed to attempt any explanation of this delay, which, unexplained, is decisive against his right to remove the building. The statute, code, § 1391, contemplates a prompt exercise of the right to remove the building, and failure to exercise it is a waiver or forfeiture of it. What is “ reasonable dispatch ” is determinable by circumstances, but certainly delay for two years or more is prima facie fatal, and, in the absence of explanation, is conclusive against the claim of right to remove.
We do not approve the view which seems to have governed the disposition of the case in the court below, but as a right result was reached the decree is

Affirmed.